Case 19-00730-5-JNC       Doc 602 Filed 12/18/19 Entered 12/18/19 14:43:48               Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION


 IN RE:                                          )           CASE NO.
                                                 )
 CAH ACQUISITION COMPANY, #1,                    )           19-00730-5-JNC
 LLC d/b/a Washington County Hospital,           )
                                                 )
                DEBTOR                           )           CHAPTER 11

  BANKRUPTCY ADMINISTRATOR’S MOTION TO PERMIT PUBLIC ACCESS TO
                  RESTRICTED DOCKET ENTRIES

        NOW COMES the Bankruptcy Administrator for the Eastern District of North

 Carolina (“BA”), by and through her undersigned counsel, and respectfully files this Motion

 Requesting the Court Unseal Restricted Docket Entries; and, in support thereof, shows the

 Court the following:

        1.      “The Bankruptcy Administrator ‘may raise and may appear and be heard on any

 issue in any case under title 11, United States Code, but may not file a plan pursuant to section

 1121(c) of such title.’ Judicial Improvements Act of 1990 § 317(b), Pub. L. No. 101-650, 104

 Stat. 5089 (1990). See 11 U.S.C. § 704(b); H.R. Rep. No. 95-595, at 88, reprinted in 1978

 U.S.C.C.A.N. 5963, 6049.” Lynch v. Jackson, 845 F.3d 147, 149 n.1 (4th Cir. 2017).

        2.      On February 19, 2019, an involuntary Chapter 7 petition was filed on behalf of

 CAH Acquisition Company, #1, LLC d/b/a Washington County Hospital.

        3.      On April 17, 2019, the Court entered an Order approving the appointment of a

 patient care ombudsmen (“PCO” or “Ombudsman”), pursuant to 11 U.S.C. § 333(b) [DE #

 158]. This Order provided the following regarding the Ombudsman’s reporting requirements:

 “Further, the requirement of FRBP 2015.1 that the ombudsman’s report be served on patients
Case 19-00730-5-JNC       Doc 602 Filed 12/18/19 Entered 12/18/19 14:43:48              Page 2 of 4




 at each facility is waived. The report shall be posted at each facility and will be available on

 the court’s website.”

        4.      On August 8, 2019, the Court entered an Order Granting the Patient Care

 Ombudsman’s Motion for Entry of Order Permitting Access to Confidential Patient Records

 (“PHI Order”) [DE # 372]. The PHI Order contained the following provision relating to the

 protection of protected health information (“PHI”) within the Ombudsman’s reports: “If the

 Ombudsman must disclose any PHI in a report, the report must be filed under seal.”

        5.      Each Notice of the PCO’s reports contains the following language: “Per the

 Appointment Order, if you would like a copy of the Report, it will be posted at each facility,

 will be available on the court’s website or you may contact the following person (who will

 provide a copy free of charge): Carla Greenberg, Paralegal….” See DE #s 274, 360, 448, and

 566.

        6.      To date, the PCO has filed three reports: August 16, 2019 [DE # 396]; October

 17, 2019 [DE # 476]; and December 16, 2019 [DE # 596]. (Collectively referred to as

 “Reports”). The PCO has not sought to file any of the Reports under seal or to otherwise

 restrict access as provided for within the PHI Order, 11 U.S.C. § 107, or FRBP 9037.

        7.      Upon information and belief, the Reports are not publicly accessible on PACER

 and have not been published on the court’s website.

        8.      A review of the Reports does not reflect the existence of any non-anonymized

 PHI, or other information that would warrant the sealing and/or restricting of the Reports from

 public access pursuant to HIPPA, Section 107, and/or Fed. R. Bank. P. 9037.

        9.      Upon information and belief, the Reports are of public interest and members of

 the press have been inquiring about access to the Reports.
Case 19-00730-5-JNC       Doc 602 Filed 12/18/19 Entered 12/18/19 14:43:48             Page 3 of 4




        10.    The BA respectfully requests the Court remove all restrictions relating to the

 public access of the Reports and for the Reports to be published on the court’s website in

 accordance with the Court’s Order of April 17, 2019.

        11.    The PCO supports this request.

        WHEREFORE, based upon the foregoing, the Bankruptcy Administrator respectfully

 requests the Court permit public access to the patient care ombudsman’s reports; and, requests

 such other and further relief the Court may deem just and proper.


        Respectfully submitted, this 18th day of December, 2019.


                                         MARJORIE K. LYNCH,
                                         US BANKRUPTCY ADMINISTRATOR – EDNC

                                         By: /s/Brian C. Behr
                                              Brian C. Behr
                                              Senior Staff Attorney
                                              NCSB #36616
                                              U.S. Bankruptcy Administrator’s Office
                                              Eastern District of North Carolina
                                              434 Fayetteville St, Suite 640
                                              Raleigh, NC 27601
                                              (919)-856-4886
                                              brian_behr@nceba.uscourts.gov
Case 19-00730-5-JNC           Doc 602 Filed 12/18/19 Entered 12/18/19 14:43:48              Page 4 of 4




                                  CERTIFICATE OF SERVICE


            I, Rick P. Hinson, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina, 27601,
 certify:

            That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

        That on this day, I served copies of the foregoing document electronically upon the
 following:

 Rayford K. Adams, III
 Spilman Thomas & Battle, PLLC
 110 Oakwood Dr., Suite 500
 Winston-Salem, NC 27103

 Jason L. Hendren
 Hendren Redwine & Malone, PLLC
 4600 Marriott Drive, Suite 150
 Raleigh, NC 27612

 Thomas W. Waldrep, Jr.
 Waldrep LLP
 101 S. Stratford Road, Suite 210
 Winston-Salem, NC 27104

 Suzanne Koenig
 SAK Management Services, LLC
 300 Saunders Rd, Suite 300
 Riverwoods, Illinois 60015

 I certify under penalty of perjury that the foregoing is true and correct.

            Dated this 18th day of December 2019.


                                                 By: /s/Rick P. Hinson
                                                 Rick P. Hinson
                                                 Bankruptcy Analyst
                                                 U.S. Bankruptcy Administrator’s Office
                                                 Eastern District of North Carolina
                                                 434 Fayetteville St, Suite 640
                                                 Raleigh, NC 27601
                                                 (919)-856-4886
